Citation Nr: 0118558	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-09 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a gun 
shot wound to the left upper thigh, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for lymphadenitis with 
recurrent cellulitis and thrombophlebitis of the left leg, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 RO decision which denied the 
veteran's claim for an increase in a 10 percent rating for 
residuals of a gunshot wound to the left upper thigh, and 
which granted an increased rating from 0 to 10 percent for 
lymphadenitis with recurrent cellulitis and thrombophlebitis 
of the left leg.  It is acknowledged that the veteran has 
been granted a higher rating for lymphadenitis; however, 
because there has been no clearly expressed intent on the 
part of the veteran to limit his appeal to a 10 percent 
rating, VA is required to consider entitlement to an even 
higher rating for.  AB v. Brown, 6 Vet. App. 35 (1993).  

In a June 2001 statement, the veteran's representative 
requested that the RO consider service connection for post-
traumatic stress disorder (PTSD).  This claim has not been 
developed for appellate review and is referred to the RO for 
appropriate action. 


REMAND

In an April 2000 Form 9, the veteran requested a Travel Board 
hearing.  In March 2001, the RO proposed to the veteran that 
he have a Board videoconference hearing.  In an April 2001 
statement, the veteran declined the option of a 
videoconference hearing, indicating that he preferred to wait 
for a Travel Board hearing.  In May 2001, he apparently 
changed his mind, and agreed to appear at a Board 
videoconference hearing.  This videoconference hearing was 
scheduled to take place on June 13, 2001, and he failed to 
report.  The veteran's representative subsequently submitted 
statements in June and July 2001, indicating that the veteran 
was ill on the date of the scheduled hearing and requesting 
that a Travel Board hearing be rescheduled so that the 
veteran could testify in person.  In the June 2001 statement, 
it was specifically reported that the veteran was 
experiencing psychiatric problems and was uncomfortable 
addressing a camera or monitor.  The undersigned member of 
the Board finds that the veteran showed good cause for his 
failure to attend the June 2001 videoconference hearing, and 
directs the RO to schedule a Travel Board hearing for the 
veteran.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 
20.702(d), 20.703, 20.704.

Accordingly, the case is REMANDED to the Board for the 
following action:

The RO should take appropriate action to 
schedule the veteran for a Travel Board 
hearing.  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record.  After 
the hearing is conducted, the case should 
be returned to the Board, in accordance 
with appellate procedures.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


